Citation Nr: 0214350	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a respiratory disorder.  

Entitlement to service connection for a left leg disorder.  

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The appellant served on active duty for training from 
September 25 to December 17, 1981 (a total of 2 months and 23 
days), and on active duty from April 14 to June 29,1982 (a 
total of 2 months and 16 days).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  

The Board remanded the case in July 2001 for further 
procedural and evidentiary development.  The purpose of the 
remand has been met.  


FINDING OF FACT

The appellant is not shown to have any respiratory disorder, 
left leg disorder or paranoid schizophrenia.  


CONCLUSION OF LAW

A chronic respiratory disorder, a chronic left leg disorder 
and paranoid schizophrenia, respectively, were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection: Respiratory & Left Leg Disorders
& Paranoid Schizophrenia

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  
If the appellant has such evidence, he must submit it.  

The service personnel and medical records show that the 
appellant had no complaint, finding or diagnosis of any 
respiratory, left leg and/or psychiatric abnormality.  He 
eventually was discharged for unsuitability because he did 
not complete testing and requirements of his enlistment and 
did not follow specified orders.  His inservice behavior 
reportedly involved lack of motivation, poor attitude, no 
ability to work with his peers, an apathetic attitude, acting 
as if he did not care, displaying no desire to learn, a lack 
of respect and consideration to instructors by sleeping in 
class, substandard response to counseling, and lack of 
improvement.  A mental status evaluation in connection with 
his separation processing showed no abnormality.  A service 
department general physical examination for discharge in June 
1982 showed no pertinent abnormality.  He denied trauma 
and/or disease.  

Pursuant to the appellant's claims, the RO notified him in 
August 1999 to furnish such evidence as dates and places he 
received treatment, units to which he was assigned when the 
disabilities were incurred, statements from those who knew 
about his disabilities and could attest to the facts that 
they were incurred during active service, and statements from 
family members or others who had direct knowledge of his 
disabilities.  The appellant has not provided such 
information or any indication that there is any 
medical/psychiatric or other evidentiary support for his 
claims.  

The Board finds no medical evidence dated during or since 
active service that supports the appellant's claim that he 
has a respiratory disorder, a left leg disorder and/or 
paranoid schizophrenia incurred in or aggravated by active 
service, to include active duty for training.  After the 
appellant was appropriately and fully notified, he failed in 
his responsibility to provide enough information to identify 
and locate any existing records, including the custodian or 
agency holding the records, the approximate time frame 
covered by the records, and, for medical treatment records, 
the condition for which treatment was provided.  The VA did 
persist and was successful in obtaining all available 
personnel and medical records dated during the period of 
active duty and active duty for training.  They provide no 
support for the appellant's claims, whatsoever.  

The Board notes that service connection for paranoid 
schizophrenia may be granted on a presumptive basis if it is 
manifested to the requisite degree within a year following 
separation from active service that is of at least 90 
continuous days' duration.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
However, these provisions are inapplicable because the 
appellant never served on active duty for as long as 90 
continuous days.  

The VA need not provide a medical examination or obtain a 
medical opinion on the claims in the absence of competent 
medical evidence confirming or ruling out the presence of 
pertinent disability because:  

1.  There is no competent lay or medical 
evidence of currently diagnosed 
respiratory disorder, left leg disorder, 
and/or paranoid schizophrenia, nor is 
there any persistent or recurrent symptom 
of such.  

2.  It is not established that the 
appellant suffered an event, injury or 
disease during his active service.  

3.  It is not indicated that any 
respiratory disorder, left leg disorder 
and/or paranoid schizophrenia, or 
symptoms thereof, may be associated with 
any established event, injury or disease 
during active service.  See 38 C.F.R. 
§ 3.159.  

In summation, there is no basis for entitlement to service 
connection for respiratory and left leg disorders and/or for 
paranoid schizophrenia in this case.  

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000 was enacted.  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA. 66 Fed. Reg. 45620- 
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
November 1999 and June 2002 decisions that the evidence did 
not show that the criteria had been met for service 
connection for a respiratory disorder, a left leg disorder 
and/or paranoid schizophrenia.  The rating decisions, as well 
as the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), informed the appellant of the 
relevant criteria.  The Board concludes the discussions in 
the rating decisions, SOC and SSOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate his service connection claims and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claims.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim for service connection for a respiratory 
disorder, a left leg disorder and/or paranoid schizophrenia, 
or that might be pertinent to the bases of the denial of such 
claims.  The RO repeatedly informed the veteran of the kind 
and type of evidence he needed to submit in order to 
establish his claims since the first notice following his 
original claim in August 1999.  He was specifically advised 
of the bases for the denials of his claims.  Even though he 
did not help with identifying any source of pertinent 
evidence, the RO repeatedly, and eventually successfully, 
obtained all available inservice personnel and medical 
records, which turned out to be completely against his 
claims.  In August 2001, he was advised in detail the 
examples of the kind of evidence needed to support his 
claims, and the evidence that he could submit and that VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a respiratory disorder is denied.  
Service connection for a left leg disorder is denied.  
Service connection for paranoid schizophrenia is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

